Order unanimously modified by referring to an Official Referee the question of defendant’s financial ability to pay alimony and arrears. The matter is otherwise remitted to Special Term to await the filing of the report of the Official Referee. In the meanwhile the outstanding commitment for contempt is stayed and the judgment which may or may not be modified by Special Term after the report of the Official Referee is filed, shall stand as security. As so modified the order is affirmed, without costs. Settle order on notice. Present — Peek, P. J., Callahan, Van Voorhis, Heffernan and Bergan, JJ.